                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In re: MARVIN REX RANKIN III 1      )
       SSN: xxx-xx-3901             )                    Case No.: 20-80495-CRJ-11
                                    )
             and                    )
                                    )
      MARY BETH                     )
      LEMMOND RANKIN                )
      SSN: xxx-xx-7950              )
                                    )
      Debtors.                      )                    CHAPTER 11
____________________________________)

           SECOND MOTION FOR APPROVAL OF INTERIM PROFESSIONAL FEES
             AND EXPENSES FOR CHAPTER 11 DEBTORS’ ATTORNEY

       COMES NOW the duly appointed and acting Debtors-in-Possession in the above styled
Chapter 11 case, and shows the Court as follows:

                                         General Background

       1.     On February 18, 2020 the Debtors, Marvin Rex Rankin and Mary Beth Lemmond
Rankin, commenced with this Court a voluntary case under Chapter 11 of Title 11, United States
Code (the "Bankruptcy Code").

        2.    On February 13, 2020 the Debtors, RWS Charter LLC and Bayport Corporation
Ltd., commenced with this Court voluntary cases under Chapter 11 of Title 11, United States
Code (the "Bankruptcy Code").

       3.     The Debtors continue to be authorized to operate the business as Debtors-in-
Possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

        4.      On February 25, 2020, this Court approved the employment of Sparkman,
Shepard & Morris, P.C. as Debtors’ counsel. That day, this Court also entered an Order
approving the Debtors Motions to allow its attorneys to send monthly notices of attorney’s fees
and expenses incurred (the “Monthly Fee Notices”) to the Debtors’ 20 largest unsecured
creditors, all parties requesting notice, any committees appointed in this matter, the Bankruptcy
Administrator (the “Notice Parties”).

       4.      This Court’s order of February 25, 2020 also orders the Debtors counsel to file
with the Court, beginning on July 1, 2020, and serve upon the Notice Parties not more than once

1
      In addition to Marin Rex Rankin III and Mary Beth Lemmond Rankin., the Debtors include the following:
RWS Charter LLC, Case No. 20-80470-CRJ11; and Bayport Corporation, Ltd., Case No. 20-80471-CRJ11




Case 20-80495-CRJ11            Doc 170 Filed 09/30/20 Entered 09/30/20 11:22:34                     Desc
                                 Main Document    Page 1 of 4
every 90 days an interim application for allowance of compensation and reimbursement of
expenses, pursuant to 11 U.S.C. §331, of the amounts sought in the Monthly Fee Notices filed
during such period (the “Interim Fee Application”). The Interim Fee Application must include a
summary of the Monthly Fee Notices that are the subject of the request and any other
information requested by the Court or required by the Local Rules.

                                      Relief Requested

       5.    The said professional currently employed by the Debtors has previously served
Monthly Fee Notices for the months of June, July, and August 2020, with balances due on each
as shown below:

                  Marvin Rex Rankin and Mary Beth Lemmond Rankin

June 2020            Compensation: $2,490.50 (0% paid) / Expenses: $27.20 (100% paid)
                     Total: $2,517.70
                     Date of Notice: July 1, 2020
                     Amount of fees unpaid and to be satisfied by the Debtor after Court
                     approval of this present application: $ 2,490.50

July 2020            Compensation: $4,553.50 (0% paid) / Expenses: $166.85 (100% paid)
                     Total: $4,720.35
                     Date of Notice: August 3, 2020
                     Amount of fees unpaid and to be satisfied by the Debtor after Court
                     approval of this present application: $ 4,553.50

August 2020          Compensation: $4,086.50 (0% paid) / Expenses: $61.80 (100% paid)
                     Total: $4,148.30
                     Date of Notice: August 31, 2020
                     Amount of fees unpaid and to be satisfied by the Debtor after Court
                     approval of this present application: $ 4,086.50

TOTAL COMPENSATION AND FEES INCURRED DURING THIS PERIOD:
              Compensation:    $11,130.50
              Expenses:        $ 255.85
              Combined Total:  $11,386.35


                                     RWS Charter LLC

June 2020            Compensation: $4,989.50 (0% paid) / Expenses: $4.80 (100% paid)
                     Total: $4,994.30
                     Date of Notice: July 1, 2020
                     Amount of fees unpaid and to be satisfied by the Debtor after Court
                     approval of this present application: $ 4,989.50




Case 20-80495-CRJ11        Doc 170 Filed 09/30/20 Entered 09/30/20 11:22:34             Desc
                             Main Document    Page 2 of 4
July 2020          Compensation: $8,312.50 (0% paid) / Expenses: $1.50 (100% paid)
                   Total: $8,314.00
                   Date of Notice: August 3, 2020
                   Amount of fees unpaid and to be satisfied by the Debtor after Court
                   approval of this present application: $ 8,312.50

August 2020        Compensation: $3,163.50 (0% paid) / Expenses: $0.00 (100% paid)
                   Total: $3,163.50
                   Date of Notice: August 31, 2020
                   Amount of fees unpaid and to be satisfied by the Debtor after Court
                   approval of this present application: $ 3,163.50

TOTAL COMPENSATION AND FEES INCURRED DURING THIS PERIOD:
              Compensation:    $16,465.50
              Expenses:        $     6.30
              Combined Total:  $16,471.80


                              Bayport Corporation Ltd.

June 2020          Compensation: $1,636.50 (0% paid) / Expenses: $0.00 (100% paid)
                   Total: $1,636.50
                   Date of Notice: July 1, 2020
                   Amount of fees unpaid and to be satisfied by the Debtor after Court
                   approval of this present application: $ 1,636.50

July 2020          Compensation: $3,341.50 (0% paid) / Expenses: $0.00 (100% paid)
                   Total: $3,341.50
                   Date of Notice: August 3, 2020
                   Amount of fees unpaid and to be satisfied by the Debtor after Court
                   approval of this present application: $ 3,341.50

August 2020        Compensation: $442.50 (0% paid) / Expenses: $0.00 (100% paid)
                   Total: $442.50
                   Date of Notice: August 31, 2020
                   Amount of fees unpaid and to be satisfied by the Debtor after Court
                   approval of this present application: $ 442.50

TOTAL COMPENSATION AND FEES INCURRED DURING THIS PERIOD:
              Compensation:    $ 5,420.50
              Expenses:        $     0.00
              Combined Total:  $ 5,420.50


      6.      No agreement exists between the attorney and any other person or entity
whatsoever for the sharing of compensation or expenses in this case.




Case 20-80495-CRJ11     Doc 170 Filed 09/30/20 Entered 09/30/20 11:22:34        Desc
                          Main Document    Page 3 of 4
      7.     This application is brought under the provisions of Sections 327, 328, 330, 331 of
the United States Bankruptcy Code and Rule 2016 of the Federal Rules of Bankruptcy
Procedure.

         WHEREFORE, the Debtor requests that the Court: enter an Order approving such
compensation and expenses and authorizing the Debtor to pay same; and grant other and further
relief as the Court deems just and proper.

       Respectfully submitted this the 30th day of September, 2020.


                                        /s/ Tazewell T. Shepard IV
                                        Tazewell T. Shepard III
                                        Tazewell T. Shepard IV
                                        Attorneys to Debtor-in-Possession

                                        SPARKMAN, SHEPARD & MORRIS, P.C.
                                        P. O. Box 19045
                                        Huntsville, AL 35804
                                        Tel: (256) 512-9924
                                        Fax: (256) 512-9837
                                        ty@ssmattorneys.com



                               CERTIFICATE OF SERVICE

        This is to certify that I have this 30th day of September, 2020 served the foregoing
document upon the Debtor’s 20 largest unsecured creditors, Richard Blythe, Office of the
Bankruptcy Administrator, P.O. Box 3045, Decatur, AL 35602 all persons requesting notice and
the following listed persons by electronic service through the Court’s CM/ECF system and/or by
depositing said copies in the United States Mail in properly addressed envelopes with adequate
postage thereon.


                                        /s/ Tazewell T. Shepard IV
                                        Tazewell T. Shepard IV




Case 20-80495-CRJ11        Doc 170 Filed 09/30/20 Entered 09/30/20 11:22:34              Desc
                             Main Document    Page 4 of 4
